
	

113 S1279 IS: Freedom to Pray Act
U.S. Senate
2013-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1279
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2013
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To prohibit the revocation or withholding of Federal
		  funds to programs whose participants carry out voluntary religious
		  activities.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Freedom to Pray
			 Act.
		2.Prohibition on
			 withholding Federal funds to programs whose participants conduct voluntary
			 religious activities
			(a)In
			 GeneralIt shall be unlawful
			 for the Federal Government to revoke or withhold Federal financial assistance
			 that would otherwise be provided to any recipient of such assistance on the
			 basis of religious activities that are conducted voluntarily and initiated by
			 participants in a program or activity carried out by such recipient.
			(b)Rules of
			 constructionNothing in this Act shall be construed to authorize
			 the United States or any State or political subdivision thereof—
				(1)to sponsor a
			 religious activity;
				(2)to prohibit a
			 recipient of Federal financial assistance from ensuring that a religious
			 activity does not materially and substantially interfere with the orderly
			 conduct of the program or activities carried out by such recipient;
				(3)to require any
			 person to participate in prayer or other religious activity; or
				(4)to compel any
			 employee or agent of a program or activity that is carried out by a recipient
			 of Federal financial assistance to participate in an activity if the content of
			 the speech at the activity is contrary to the beliefs of the employee or
			 agent.
				
